Citation Nr: 0334829	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an HIV-related 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify by name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers as well as all post-
service employers who have treated him 
for hepatitis C and HIV related diseases 
since his separation from military 
service in May 1988.  Obtain records from 
each health care provider the veteran 
identifies.  Ask the veteran to provide 
any medical evidence that he has in his 
possession or may be able to obtain, 
which shows a relationship between 
current hepatitis C and HIV related 
illness and his military service.

2.  Obtain records from Walter F. Wrenn, 
III, M.D. (Misericordia Hospital 
Pavilion, 53rd and cedar Ave., Suite 26 
Philadelphia, PA 19143) during the period 
from May 1988 to the present; treatment 
records from the Mackler, Nelson, and 
Philadelphia VA Medical Centers during 
the period from July 2002 to the present.

3.  After associating with the record all 
evidence obtained in connection with the 
above development ,make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations: a digestive examination for 
hepatitis, and an examination for immune 
disorder for HIV related illness.   Send 
the claims folder to the examiner for 
review.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  
The examiner is asked to elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  (Note:  As to the examination 
for hepatitis, the examiner is asked to 
refer to the enclosed worksheet).  The 
examiner is asked to address the 
following questions:

(a)  Does the veteran have a current 
diagnosis of hepatitis C and/or HIV?

(b)  If he does, as to each disability 
diagnosed, what is that disability's 
normal incubation period?

(c)  As to each disability diagnosed, as 
to the veteran, what is the probable date 
of onset?

(d)  As to hepatitis C, what are all of 
the risk factors for this disease, and 
specify which risk factor is the most 
likely cause of the disease in this 
particular veteran's case?  In addressing 
this question, the examiner is asked to 
comment on whether it is as least as 
likely than not that the disease process 
was caused by sexual promiscuity and/ or 
the veteran's admitted intravenous drug 
use.

(e)  As to HIV, what are all of the risk 
factors for contracting this virus, and 
specify which risk factor is the most 
likely cause for contracting the virus in 
this particular veteran's case?  In 
addressing this question, the examiner is 
asked to comment on whether it is as 
least as likely than not that the veteran 
contracted the virus by sexual 
promiscuity and/ or his admitted 
intravenous drug use.

(f)  As to both hepatitis C and HIV, the 
examiner is asked to specify whether 
either had its onset during the veteran's 
period of active military service from 
December 1969 to December 1972, or; was 
caused by any incident of service, 
including the veteran's admitted in-
service sexual promiscuity and 
intravenous drug use?

(g)  The examiner is asked to provide a 
complete rationale for all opinions 
expressed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



